UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1085


ADRIA CRUMP,

                    Plaintiff - Appellant,

             v.

SAMUEL CHERRY; MARY ELIZABETH WATKINS; QUINN BROOCK,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:19-cv-00786-RDB)


Submitted: April 14, 2020                                         Decided: April 17, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Adria Crump, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Adria Crump appeals the district court’s order dismissing her civil action for lack

of subject matter jurisdiction. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Crump v. Cherry, No.

1:19-cv-00786-RDB (D. Md. Jan. 15, 2020). However, because the dismissal was for lack

of subject matter jurisdiction, we modify the judgment to reflect that the dismissal is

without prejudice. See S. Walk at Broadlands Homeowner’s Ass’n, Inc. v. OpenBand at

Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013) (“A dismissal for . . . [a] defect in

subject matter jurisdiction[] must be one without prejudice, because a court that lacks

jurisdiction has no power to adjudicate and dispose of a claim on the merits.”). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                            AFFIRMED AS MODIFIED




                                           2